       Case 3:21-cv-08126-JJT Document 19 Filed 08/05/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Norma Haggard,                                 No. CV-21-08126-PCT-JJT
10                 Plaintiff,                       ORDER
11   v.
12   Holbrook Motel Investors LLC, et al.,
13                 Defendants.
14
15         At issue is Plaintiff’s Motion for Alternative Service (Doc. 18). Upon review and
16   good cause appearing,
17         IT IS HEREBY ORDERED granting Plaintiff’s Motion for Alternative Service
18   (Doc. 18).
19         IT IS FURTHER ORDERED that Plaintiff shall serve the Summons and Verified
20   Amended Complaint and the Court’s Order at Doc. 5 on Defendants via US Mail and
21   Certified Mail at their residence at 1907 W. Side Canyon Trail, Phoenix, AZ 85085, and
22   business address at 2596 E. Navajo Blvd, Holbrook, AZ, 86025.
23         Dated this 5th day of August, 2021.
24
25                                       Honorable John J. Tuchi
                                         United States District Judge
26
27
28
